Opinion issued August 1, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00571-CV
____________

COMMUNICATIONS FEDERAL CREDIT UNION,  Appellant

V.

MICHAEL GRAY,  Appellee



On Appeal from the 164th District Court
Harris County, Texas
Trial Court Cause No. 9926292C



O P I N I O N
 The parties have filed a joint motion to dismiss this appeal.  More than 10 days
has elapsed, and no objection has been filed.  No opinion has issued. Accordingly,
motion is granted, and the appeal is dismissed without prejudice.  Tex. R. App. P.
42.1(a).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Hedges, Taft, and Jennings.
Do not publish. Tex. R. App. P. 47.